DETAILED ACTION
This action is responsive to the following communication: Non-provisional Application and a Preliminary Amendment filed on 09/19/2019. This action is made non-final.
2.       	Claims 1-5, 13-18 are pending in the case.  Claims 1 and 17 are independent claims. Claims 6-12 were canceled by the Preliminary Amendment filed on 09/19/2019; Claims 13-18 were added by the Preliminary Amendment filed on 09/19/2019.
3.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement

4.	The information disclosure statements (IDS) submitted on 09/19/2019, 12/14/2021, 05/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

					Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 4-5 and 13-14 are rejected under 35 U.S.C. 103  as being unpatentable over Ojelund et al (US 2013/0257718; IDS of 09/19/2021, hereinafter Ojelund), and further in view of Ronkainen (US 2006/0062382) and Wu et al. (US 2017/0300119; IDS of 05/10/2022, hereinafter Wu). 
		Regarding claim 1, Ojelund teaches A 3D scanner system adapted for intraoral scanning and for recording a digital 3D representation of an object by a scanning procedure having at least two steps (Fig. 1 & [0131],  intraoral dental scanner which records the 3D geometry of the patient’s teeth; Fig. 2a), 3D teeth representation; [0083], three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite), wherein the scanner system comprises: 
		- a handheld scanner capable of recording surface data for the object when operated in a scanning-mode (Fig. 2 & [0132], handheld scanner 100; [0037]-[0038], the handheld scanner has at least one button/actuator; [0041]-[0042], when the button is pressed quickly, the system is set to a scanning-mode to record 3D teeth surface data for the patient in [0131] & Fig. 2);
		 - control unit configured for generating a digital 3D representation of the object from the recorded surface data ([0042], While the scanning is performed a virtual 3D representation is visually built on the display, thus, there is a recited control unit to render the recorded image); and
		 - a display for displaying the digital 3D representation of the object ([0042], e.g., Fig. 1 or Fig. 2 & [0131], display 101); 
		where the handheld scanner comprises one interaction device providing for manual interaction with the control unit where ([0037]-[0038], the handheld scanner has at least one button/actuator): 
		a first type of activation of the one interaction device provides that the system enters the scanning-mode ([0041]-[0042], when the button is pressed quickly by the dentist, the system is set to a scanning-mode to record 3D teeth surface data for the patient in [0131] & Fig. 2), and 
		wherein a second type of activation of the one interaction device provides that the scanner system enters a controller mode … ([0043], press and hold the button to set the scanner in a controller mode for remotely controlling the 3D view via movement of the scanner held by the operator’s hand), and
 		wherein the first and second types of activation both are performed with the one interaction device, where the first type of activation comprises a short activation of the interaction device and the second type of activation comprises maintaining the activation of the interaction device …([0041]-[0043], short-press for entering first type scanning-mode activation and press-hold for entering the second type activation are on the same button of the handheld scanner).

		From paragraphs [0041]-[0043], it is clear that Ojelund teaches entering a first mode or a second mode when a user applies a short press or a press-hold on the same one interaction device of the scanner.  Although such a first mode is scanning mode and a second mode is illustrated as controller mode in Ojelund, a skilled artisan would understand that other modes such as a first non-menu mode and a second menu mode could be entered in a similar manner, as suggested by Ronkainen.  
		Ronkainen is directed toward a method for describing alternative actions caused by pushing a single button ([title]). Ronkainen teaches providing indications of different functions when a user applies a short-press or a long press on the single button ([0009]-[0011]). Specifically, Ronkainen teaches entering a first non-menu mode and a second menu mode with a short-press or a press-hold/long-press on the same one interaction device and thus, the limitation wherein the first and second types of activation both are performed with the one interaction device, where the first type of activation comprises a short activation of the interaction device and the second type of activation comprises maintaining the activation of the interaction device until the desired menu option is selected (Fig. 1 & [0024], assigning different functionalities to short/long press on a button and cycling through menu actions while the button is pressed and selecting an action from the menu with the button release).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature of entering a first non-menu mode and a second menu mode with a short-press or a press-hold/long-press on the same one interaction device taught by Ronkainen in the user interface of Ojelund to achieve the claim limitation.  One would be motivated to make such a combination to provide indications of available functions or menu actions when a user press a button with different durations on any device (Ronkainen: [0006] & [0009]-[0011], provide action information in different modes when the user presses the button for different durations on any device, including handheld scanner; Ojelund: [0041]-[0043], enter different modes with different press).
		Although Ojelund, in view of Ronkainen, at least suggests a second type of activation of the one interaction device provides that the scanner system enters a menu-mode in which a menu comprising one or more menu options is presented on the display and the handheld scanner is configured for selecting among the presented menu options (see discussions above on different mode activation including menu-mode activation with a button on any device), Ojelund does not appear explicitly illustrate “a scanner-controlled menu display and selection”.	
		However, the prior art of Wu can be relied upon for an explicit teaching of this feature. Wu is directed toward intra-oral imaging using operator interface with gesture recognition ([title]). Wu teaches displaying patient intra-oral object image captured by an handheld camera and obtaining movement pattern of the handheld intra-oral camera before interpreting the movement as an operator instruction or command ([abstract]; [0003] & Fig. 1A, handheld intra-oral camera and display; Fig. 1B, movement of camera to change image display or select menu option in [0028]). Wu also teaches providing a switch in the handheld camera for switching the camera from a command mode into an imaging mode or vice versa ([0030] & Fig. 2, switch 22 for switching between camera modes). Specifically, Wu teaches a scanner-controlled menu display and selection and thus, a second type of activation … provides that the scanner system enters a menu-mode in which a menu comprising one or more menu options is presented on the display and the handheld scanner is configured for selecting among the presented menu options ([0030], change the camera between imaging mode and command mode in Fig. 8 by using a switch,; [0029]-[0031] &  Figs. 1A-B & Fig. 2, handheld movement pattern or a predetermined gesture is interpreted as instruction to display and selection from a pull-down menu or a control button/icon, thus, enter a menu-mode with the display of at least a pull-down menu that provides one or more options, by using handheld movement while the scanner is in non-scanning command mode, a second type of activation on the scanner; [0028], instructions include menu selections and commands or parameters that control the functions and performance of an imaging apparatus and appearance of displayed features).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Ojelund/Ronkainen to include the scanner-controlled menu display and selection features in Wu to achieve the claim limitation.  One would be motivated to make such a combination so that users can intuitively select options and controls from displayed menus under command/menu mode while avoiding interpretations of unintentional handheld scanner movement in imaging mode  (Wu: [0028]-[0029]; [0041], ascertain intended instruction via displayed information).
		
		Regarding claim 4, Ojelund/Ronkainen/Wu teaches The system according to claim 1. For reasons and motivations cited and discussed in claim 1, Ojelund/Ronkainen/Wu teaches the limitation wherein the menu options comprise entering an inspection mode in which the view of the displayed digital 3D representation can be adjusted (Ojelund, in view of Ronkainen, [0043], controlling the view of the 3D image in Ojelund to be included in the menu of Ronkainen; Wu: [0004], zooming in or out, panning functions on graphical user interface are similar to the recited “inspection mode”; Figs. 1A-1B & [0029]-[0031], display and selection of menu item via camera movement).

		Regarding claim 5, Ojelund/Ronkainen/Wu teaches The system according to claim 1. For reasons and motivations cited and discussed in claim 1, Wu teaches the limitation wherein the handheld scanner comprises at least one motion sensor configured for detecting the movement of the handheld scanner at least while operating in the menu-mode and the control unit is configured for translating the detected movement into a selection of a menu option ([0028]-[0031] & Fig. 1B, move camera in horizontal direction or in circular motion & display and selection from a pull-down menu or on-screen menu selection via camera movement while in command mode; [0011], motion sensing element).

		Regarding claim 13, Ojelund/Ronkainen/Wu teaches The system according to claim 1. Ojelund/Ronkainen/Wu also teaches the limitation wherein the first and second types of activation are both performed with the same interaction device, and wherein the first type of activation is further configured for changing between a scanning-mode and a non-scanning mode (Ojelund: [0041], first type of activation, e.g., press the button in the handheld quickly the first time to scan (thus enter scanning-mode), press quickly the second time to stop scanning (enter non-scanning mode); [0043], press-hold the same button, i.e., the same interaction device, to enter controller/non-scanning mode; Wu: [0028]-[0031] & Fig. 1B, change between the first type scanning/imaging mode and command/menu mode via a switch which can be the button in the handheld scanner of Ojelund, as discussed in claim 1).

		Regarding claim 14, Ojelund/Ronkainen/Wu teaches The system according to claim 1. For reasons and motivations cited and discussed in claim 1, Ojelund/Ronkainen/Wu also teaches the limitation wherein when in menu-mode, the scanner system is in a non-scanning mode (Wu:  [0029], in menu-mode, the scanner is set for instruction entry, the set of instructions can be limited to non-scanning functions based on the interpretation of a number of predetermined gestures or scanner movement signals; [0030], command/menu mode is disabled during imaging, the same can be implemented for command/menu mode such that the scanner is in a non-scanning mode, especially, in view [0037]-[0038] & [0047] where the scanner is in command mode when the camera is removed from the mouth, i.e., not scanning).


7.	Claims 2-3 are rejected under 35 U.S.C. 103  as being unpatentable over Ojelund/Ronkainen/Wu as applied to claim 1 above, and further in view of Kopelman et al. (US 2015/0320320; hereinafter Kopelman).
	Regarding claim 2, Ojelund/Ronkainen/Wu teaches The system according to claim 1. Ojelund/Ronkainen/Wu seems to be silent on the limitation wherein the menu options comprise proceeding to the next step in the scanning procedure, although “proceeding to the next step” is a common menu option a user would see in a scanner.
	However, the prior art of Kopelman can be relied upon for an explicit showing of this limitation. Kopelman is directed toward providing identification of areas of interest during intraoral scans ([title]). Kopelman teaches displaying images captured by intraoral scanners ([0024] & Fig. 1 & [0028]-[0029], press “generate image” button of the scanner for each image and store the images). Kopelman also teaches providing an intraoral scan application including menus for performing various operations ([0133] & Fig. 6). Specifically, Kopelman teaches the limitation wherein the menu options comprise proceeding to the next step in the scanning procedure ([0134] & Fig. 6, “next scan” and others in menu 606).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the menu options like “next scan” in Kopelman in the user interface of Ojelund/Ronkainen/Wu to achieve the claim limitation.  One would be motivated to make such a combination to produce images for multiple areas of a patient as needed (Kopelman: [0006] & [0030], virtual models for both jaws or intraoral scans for multiple locations; [0022] & [0133]-[0134], scan & re-scan as needed).

		Regarding claim 3, Ojelund/Ronkainen/Wu teaches The system according to claim 1. Ojelund/Ronkainen/Wu seems to be silent on the limitation wherein the menu options  comprise repeating or continuing the previous step in the scanning procedure.
		However, the prior art of Kopelman can be relied upon for a teaching of this limitation. Kopelman is directed toward providing identification of areas of interest during intraoral scans ([title]). Kopelman teaches displaying images captured by intraoral scanners ([0024] & Fig. 1 & [0028]-[0029], press “generate image” button of the scanner for each image and store the images). Kopelman also teaches providing an intraoral scan application including menus for performing various operations ([0133] & Fig. 6). Specifically, Kopelman teaches the limitation wherein the menu options comprise repeating or continuing the previous step in the scanning procedure([0134] & Fig. 6, “Redo Last Scan” or “Rescan Segment”, “Previous” in menu 606).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the menu options of “Redo Last Scan”, “Rescan Segment” or “Previous”  in Kopelman in the user interface of Ojelund/Ronkainen/Wu to achieve the claim limitation.  One would be motivated to make such a combination to produce high quality of images for multiple areas of a patient as needed (Kopelman: [0030], virtual models for both jaws or intraoral scans for multiple locations; [0022] & [0133]-[0134], scan & re-scan as needed).

8.	Claims 15-16 are rejected under 35 U.S.C. 103  as being unpatentable over Ojelund/Ronkainen/Wu as applied to claim 14 above, and further in view of Fram (US 2017/0038926, IDS of 09/19/2021,).
		Regarding claim 15, Ojelund/Ronkainen/Wu teaches The system according to claim 14. Ojelund/Ronkainen/Wu seems to be silent on the limitation wherein at least part of the menu options are arranged radially around a center, such as arranged according to a cross or with the options forming at least a partial circle or a partial ring.
		However, the prior art of Fram can be relied upon for a teaching of this limitation. Fram is directed toward providing user-interfaces for viewing medical images ([abstract]).  Fram teaches circular menus having selectable icons arranged around initial cursor position (Fig. 1b). Specifically, Fram teaches the limitation wherein at least part of the menu options are arranged radially around a center, such as arranged according to a cross or with the options forming at least a partial circle or a partial ring (Fig. 1b & [0073]-[0074], a user depresses right mouse button to initiate display of a graphical menu where menu options are arranged radially around a center in Fig. 4a & Fig. 3, such as arranged according to a X1X2-Y1Y2 cross in Fig. 3; similar menus can be activated by user’s finger in Fig. 8a).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the circular menus shown in Fram in the user interface of Ojelund/Ronkainen/Wu to achieve the claim limitation, since mode switch button in handheld scanner of Ojelund or Wu is analogous to mouse button or user’s finger with respect to controlling cursor or GUI element on the display.  One would be motivated to make such a combination to allow user selection of icons arranged round the initial cursor position with small movement of an actuator like finger or handheld scanner (Fram: [abstract]).

		Regarding claim 16, Ojelund/Ronkainen/Wu/Fram teaches The system according to claim 15. For reasons and motivations cited and discussed in claim 15, Ojelund/Ronkainen/Wu/Fram also teaches the limitation wherein the arrangement of the handheld scanner when entering the menu-mode defines the center (The menu display in [0029] of Wu in command mode would be adapted to the circular menu in Fig. 1b, Fig. 4a or Fig. 3 of Fram in Ojelund/Ronkainen/Wu/Fram such that entering the menu-mode via actuation of the button on handheld scanner and/or in combination of handheld scanner movement in Ojelund/Wu defines the center of the menu display).

9.	Claim 17 is rejected under 35 U.S.C. 103  as being unpatentable over Ojelund, and further in view of Wu.
		Regarding claim 17, Ojelund teaches A method of scanning the teeth in a patient's upper and lower jaw using a handheld scanner of a 3D scanner system, where the handheld scanner is capable of recording surface data of an object when the system is operated in a scanning-mode (Fig. 1 & [0131],  intraoral dental scanner which records the 3D geometry of the patient’s teeth; Fig. 2a), 3D teeth representation; [0083], three steps within the workflow can be to scan the lower mouth/jaw, the upper mouth, and the bite; Fig. 2 & [0132], handheld scanner 100; [0037]-[0038], the handheld scanner has at least one button/actuator; [0041]-[0042], when the button is pressed quickly, the system is set to a scanning-mode to record 3D teeth surface data for the patient in [0131] & Fig. 2), wherein the method comprises: 
		- entering the scanning-mode of the scanner system by activating one interaction device of the handheld scanner by a first type of interaction([0041]-[0042], when a button in the handheld scanner in [0037]-[0038] is pressed quickly by the dentist, the system is set to a scanning-mode to record 3D teeth surface data for the patient in [0131] & Fig. 2, the button is at least part of the one interaction device and quick-press is the first type of interaction); 
		- recording surface data for a first one of the jaws while the system is in scanning-mode (Fig. 1 & [0131],  intraoral dental scanner which records the 3D geometry of the patient’s teeth, while the system is in scanning-mode by quick-press in [0041]; [0083], three steps within the workflow can be to scan the lower mouth/jaw, the upper mouth, and the bite, the first one of the jaws can be the lower or the upper jaw); wherein 
		- entering a controller-mode of the scanner system by a second type of interaction with the one interaction device of the handheld scanner, … ([0043], press and hold the button to set the scanner in a controller mode for remotely controlling the 3D view via movement of the scanner held by the dentist’s hand, press-hold is the second type of interaction); 
		…
		Although Ojelund teaches entering a controller-mode of the scanner system by a second type of interaction with the one interaction device of the handheld scanner ([0043]), Ojelund seems to be silent on entering a menu-mode of the scanner system by a second type of interaction with the one interaction device of the handheld scanner, where the menu comprises one or more menu options displayed on a display of the scanner system, selecting the desired menu option using the handheld scanner; and  performing the action related to the selected menu option.		
		However, the prior art of Wu can be relied upon for a teaching of the limitations. Wu is directed toward intra-oral imaging using operator interface with gesture recognition ([title]). Wu teaches displaying patient intra-oral object image captured by an handheld camera and obtaining movement pattern of the handheld intra-oral camera before interpreting the movement as an operator instruction or command ([abstract]; [0003] & Fig. 1A, handheld intra-oral camera and display; Fig. 1B, movement of camera to change image display or select menu option in [0028]). Wu also teaches providing a switch in the handheld camera for switching the camera from a command mode into an imaging mode or vice versa ([0030] & Fig. 2, switch 22 for switching between camera modes). Specifically, Wu teaches -entering a menu-mode of the scanner system by a second type of interaction with the one interaction device of the handheld scanner, where the menu comprises one or more menu options displayed on a display of the scanner system, -selecting the desired menu option using the handheld scanner ([0030], change the camera between imaging mode and command mode in Fig. 8 by using a switch, i.e., part of one interaction device of the scanner; [0029]-[0031] &  Figs. 1A-B & Fig. 2, handheld movement pattern or a predetermined gesture is interpreted as instruction to display and selection from a pull-down menu, thus, enter a menu-mode with the display of a pull-down menu that provides one or more options, by using handheld movement while the one interaction device/switch is in command mode, a second type of activation on the scanner; [0028], instructions include menu selections and commands or parameters that control the functions and performance of an imaging apparatus and appearance of displayed features); and -performing the action related to the selected menu option ([0028], selection of commands or parameters that control the functions and performance of an imaging apparatus, including commands that adjust the appearance of displayed features; Fig. 8 & [0041], S150, execute instruction; Note: unlike claim 1, claim 17 does not recite “where the first type of activation comprises a short activation of the interaction device and the second type of activation comprises maintaining the activation of the interaction device until the desired menu option is selected”. The “one interaction device” is interpreted as “the scanner”).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Ojelund to include the menu display and selection features in Wu to achieve the claim limitation, since the handheld button in Ojelund ([0037]-[0038] & [0041]-[0043]) is similar to the mode switch in Wu ([0029]-[0030]) to control the handheld movement signal interpretation under different modes.  One would be motivated to make such a combination so that users can intuitively select options and controls from displayed menus under command/menu mode while avoiding interpretations of unintentional handheld scanner movement in imaging mode  (Wu: [0028]-[0029]; [0041], ascertain intended instruction via displayed information).

10.	Claim 18 is rejected under 35 U.S.C. 103  as being unpatentable over Ojelund/Wu as applied to claim 17 above, and further in view of Kopelman.
		Regarding claim 18, Ojelund/Wu teaches The method according to claim 17. Although Wu teaches menu options relating to commands that initiate image capture ([0028], initiate image capture can be to enter scanning-mode), Ojelund/Wu seems to be silent on the limitation wherein the selected menu option is to enter scanning-mode and scan the second one of the jaws.
However, the prior art of Kopelman can be relied upon for a teaching of this limitation. Kopelman is directed toward providing identification of areas of interest during intraoral scans ([title]). Kopelman teaches displaying images captured by intraoral scanners ([0024] & Fig. 1 & [0028]-[0029], press “generate image” button of the scanner for each image and store the images). Kopelman also teaches providing an intraoral scan application including menus for performing various operations ([0133] & Fig. 6). Specifically, Kopelman teaches the limitation wherein the selected menu option is to enter scanning-mode and scan the second one of the jaws ([0134] & Fig. 6, proceed to “next scan” in menu 606, [0006] & [0054], to provide model of both jaws, e.g., scan the upper and lower jaws).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the menu option of “next scan” in Kopelman in the user interface of Ojelund/Wu to achieve the claim limitation.  One would be motivated to make such a combination to produce images for multiple areas of a patient as needed (Kopelman: [0006] & [0030], virtual models for both jaws or intraoral scans for multiple locations; [0022] & [0133]-[0134], scan & re-scan as needed).



Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Boudier (US 20120179035), Fig. 3 & [0028]-[0029], probe motion to select menu on monitor;
	Kerr (US 2009/0322676), Fig. 11 & [0110]-[0111], move wand to select menu;
	Paley (US 2007/0172112), [0038] & [0041] & Fig. 2, scan option and zoom;
	Gong (US7,930,002, Fig. 6, short-press and long-press to activate different function;
	Yoshida (US 2011/0011925), [0101], short-press and long-press to activate different function.

	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME  DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179